IN THE
                               TENTH COURT OF APPEALS

                                   No. 10-20-00099-CR

JACKY RAY REDFORD,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                               From the 40th District Court
                                   Ellis County, Texas
                                 Trial Court No. 45462CR


                               MEMORANDUM OPINION

       Jacky Ray Redford appeals from the judgment of conviction and sentence

rendered against him on or about February 11, 2020. Redford, however, has waived the

right of appeal, and the trial court’s certification of his right of appeal, which Redford and

his counsel signed, indicates that Redford has waived his right of appeal. Accordingly,

this appeal must be dismissed. Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003);

see TEX. R. APP. P. 25.2(d).
        Notwithstanding that we are dismissing this appeal, Redford may file a motion

for rehearing with this Court within 15 days after this opinion and judgment are rendered

if he believes this opinion and judgment are erroneously based on inaccurate information

or documents. See TEX. R. APP. P. 49.1. Moreover, if Redford desires to have the opinion

and judgment of this Court reviewed by filing a petition for discretionary review, that

petition must be filed with the Court of Criminal Appeals within 30 days after either the

day this Court’s judgment is rendered or the day the last timely motion for rehearing is

overruled by this Court. See id. R. 68.2(a).

        For the reasons stated, this appeal is dismissed.




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed March 23, 2020
Do not publish
[CRPM]




Redford v. State                                                                   Page 2